Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered April 25, 1996, convicting him of sexual abuse in the first degree (two counts) and attempted sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly rejected the proposed plea agreement as unlawful (see, CPL 220.10 [4], [5] [c]; People v Esajerre, 35 NY2d 463).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.